Citation Nr: 1411005	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-05 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected hemorrhoids. 

2.  Entitlement to service connection for a genitourinary disability, claimed as urinary tract infections and urinary incontinence.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  These claims were previously remanded by the Board in September 2013 for further evidentiary development.  

In June 2013, the Veteran testified before the undersigned Acting Veterans Law Judge via video conference.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

In addition to the paper claims file, there are electronic claims files (Virtual VA and the Veterans Benefits Management System (VBMS)) associated with this claim as well.  A review of Virtual VA and VBMS reveals additional VA treatment records dated through January 2014 that are not associated with the paper claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A review of the record reflects that remand directives from September 2013 have still not been undertaken by the RO/AMC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

As noted in the Board's September 2013 remand, with respect to the claim of service connection for hypertension, the Veteran has asserted that she believes her current diagnosis of hypertension is directly related to service or, in the alternative, is secondary to her service-connected hemorrhoids disability.  

As to direct service connection, the Veteran testified that, in approximately 1978, she began to experience dizziness, blurred vision, and intermittent elevated blood pressure readings.  She testified that her symptoms continued after service and resulted in a diagnosis of hypertension shortly after service.  In this regard, the Veteran testified that she continues to currently experience the same symptoms, and the medical evidence shows that her diagnosis of hypertension has been continued throughout the pendency of this appeal.  See VA treatment records dated from 1999 to 2011.  

The service treatment records (STRs) do not show that the Veteran manifested elevated blood pressure readings during service or that she was diagnosed with hypertension therein.  Instead, the STRs show that the Veteran reported having high or low blood pressure on reports of medical history dated October 1979 and January 1980.  While this evidence does not establish a diagnosis of hypertension during service, this evidence is consistent with the Veteran's competent report of experiencing high blood pressure readings during service.  

In support of her claim, the Veteran relies upon an undated statement submitted by Dr. H. J., which states that the Veteran's hypertension began on active duty, as is substantiated by records dating back to 1980.  Dr. H. J. did not identify the specific evidence which shows a diagnosis of hypertension in the 1980s and, thus, his opinion is afforded lessened probative value, as the Board is unable to locate any records that show a diagnosis, or even findings, of hypertension during the 1980s.  Nevertheless, Dr. H. J.'s opinion indicates that the Veteran's current hypertension may be related to her military service, which triggers VA's duty to provide the Veteran with a VA examination.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to secondary service connection, the Veteran testified that her service-connected hemorrhoid disability causes aches, pain, and stress, which she believes causes her blood pressure to increase.  The evidentiary record does not contain a medical opinion that addresses whether the Veteran's hypertension is proximately due to, a result of, or aggravated by her service-connected hemorrhoids disability.  Accordingly, on remand, the VA examiner will be requested to address the secondary service connection aspect of the hypertension claim.  

With respect to the claim of service connection for a genitourinary disability, the Veteran testified that she first began to experience problems with incontinence in approximately 1979 and that she experienced recurrent urinary tract infections (UTIs) from 1978 to 1979.  She testified that her UTIs continued after service and that she experienced one UTI every month the previous year.  

The STRs show that, in February 1979, the Veteran sought treatment for pain while urinating, which she reported had persisted for three days.  The diagnosis was a UTI.  The Veteran was noted to have urinary tract symptoms with a urethral abscess in June 1979 and, in May 1980, she reported having to urinate frequently.  

The post-service treatment records show that the Veteran was diagnosed with a UTI in February 2000 and that she also complained of urinary incontinence in May 2000.  There is, however, no medical evidence of any genitourinary symptoms since October 2009, when the Veteran filed her service connection claim.  In fact, the Veteran was afforded a VA genitourinary examination in July 2010 where there was no objective evidence of a UTI at the time, and the examiner noted that the claims file did not contain evidence of recurrent UTIs beyond the Veteran's subjective reports.  

Nevertheless, the Veteran is competent to report her current symptoms and, thus, her report of experiencing recurrent UTIs after service and to the present is considered competent lay evidence of such, despite the lack of medical evidence.  Notably, the July 2010 VA examiner stated that the Veteran reported other genitourinary symptoms, including voiding every two hours during the day and night and incontinence.  The VA examiner did not, however, state if the Veteran's symptoms represent a chronic genitourinary disability, other than a UTI.  

As there remains a question as to whether the Veteran currently has a genitourinary disability, including a UTI or other disability manifested by incontinence, on remand, the RO should obtain an addendum report from the July 2010 VA examiner.  If this examiner is unable to offer the requested opinion based on the evidence of record or the passage of time since the Veteran's July 2010 examination, then she should be scheduled for a new VA genitourinary examination to determine whether she currently suffers from a genitourinary disability, and if so, whether it is related to military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the likely etiology of her current hypertension.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with this examination, and the examination report should reflect that this review was conducted.  The examiner is then to perform all indicated tests and studies and provide an opinion as to each of the following  

a. Does the Veteran have a current diagnosis of hypertension?  

b. Was hypertension present or diagnosed during the Veteran's first post-service year?

c. If hypertension is present, is it at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current hypertension was incurred in or is otherwise related to her military service?  

In answering the foregoing, the examiner should consider the reports of medical history dated October 1979 and January 1980, which show that the Veteran reported having high or low blood pressure on reports of medical history dated October 1979 and January 1980.  

The examiner must also consider all lay and medical evidence of record, including all lay evidence of continuity of symptomatology after service.  

d. Is it at least as likely as not that the Veteran's hypertension is proximately due to her service-connected hemorrhoids (to include as due to stress and pain from this condition)?

e. Is it at least as likely as not that the Veteran's hypertension is aggravated by her service-connected hemorrhoids?  

A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.  

2.  Request that the physician who conducted the July 2010 VA genitourinary examination review the claims file, including this Remand, and address the following.  If the examiner is unable to provide an opinion due to a lack of current evidence or the passage of time, then the Veteran should be scheduled for a new VA genitourinary examination in which the following are addressed:

a. A diagnosis of any currently manifested genitourinary disability should be rendered.  The physician must specifically state if the Veteran's symptoms of incontinence and voiding every two hours during the day and night are indicative of a chronic genitourinary disability.  

b. If more than one genitourinary disability is identified, the VA examiner must identify the symptoms and functional impairment caused by each disability.  If the examiner is unable to determine which symptoms are attributable to each disability, the examiner must clearly state such in the examination report and specify why this is so.  

c.  For each disability identified, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the identified genitourinary disability was incurred in or is otherwise related to her military service.  

In answering the foregoing, the examiner should address the service treatment records which show that the Veteran was diagnosed with a UTI in February 1979, manifested urinary tract symptoms with a urethral abscess in June 1979 and reported having to urinate frequently in May 1980.  

The examiner must also consider all lay and medical evidence of record, including all lay evidence of continuity of symptomatology after service.  

A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.  

3.  The RO/AMC should then carefully review the medical examination reports obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

4.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the RO/AMC should provide the Veteran and her representative a supplemental statement of the case as to the issues on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



